Citation Nr: 1620030	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  13-24 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right lung spontaneous pneumothorax.

2.  Entitlement to service connection for left lung granuloma and spontaneous pneumothorax.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2015.  The hearing transcript is associated with the record.  The Board remanded the appeal for additional development in May 2015.  


FINDINGS OF FACT

1.  The Veteran's right lung spontaneous pneumothorax is related to service.

2.  The Veteran's left lung granuloma and spontaneous pneumothorax are related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right lung spontaneous pneumothorax are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for service connection for a left lung granuloma and spontaneous pneumothorax are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Here, the record reflects numerous lung-related complaints during service.  The Veteran's entrance examination in June 1979 does not reflect any lung abnormalities.  A service treatment record (STR) dated September 1984 reflects a finding of a small soft tissue density in the left lung, thought to be a non-calcified granuloma.  An x-ray from April 1992 reflects pneumothorax of the right lung.  A May 1992 x-ray showed that the pneumothorax had resolved.  Subsequent in-service x-rays from July 1996 and February 1998 showed no active disease but did show the left lung granuloma.  There are additional STRs reflecting respiratory complaints and treatment.  

Post-service records reflect that an October 2001 CT scan of the chest revealed minimal apical bullous disease and possibly old granulomatous disease.  In February 2010, the Veteran was hospitalized for pneumothorax of the left lung.  The left lung pneumothorax appeared to have resolved within a few weeks.  A September 2010 x-ray showed minimal atelectasis in the right lung base and a small calcified granuloma in the left lung.  A March 2015 VA x-ray showed scarring or atelectasis in the left lower lung and focal elongated nodular opacity in the right lung.  A CT scan was recommended, which were consistent with the x-ray and also showed scarring in the right lung as well as the left lung granuloma.
In a May 2015 remand, the Board requested that the RO schedule the Veteran for a new VA respiratory conditions examination to determine the nature and etiology of his claimed conditions.  

In the resulting September 2015 VA examination report, the examiner opined that the Veteran's right and left lung conditions were at least as likely as not related to service.  

Regarding the left lung, the evidence reflected a current diagnosis of granuloma.  The September 2015 VA examiner provided a positive nexus opinion noting that the granuloma was discovered during service.  A review of the evidence supports the examiner's conclusion.  As noted above, no lung abnormalities were noted at entry.  A left lung granuloma was suspected in a September 1984 x-ray in service.  A left lung granuloma was also documented in a July 1996 STR.  A May 2015 chest CT showed a small granuloma in the left lung.  In sum, the evidence shows that the left lung granuloma had onset in service and persists.  

In regard to both the right and left lung pneumothorax, the examiner also provided a positive nexus opinion, stating the most likely etiology of the Veteran's episodes of spontaneous pneumothorax was his now service-connected chronic obstructive pulmonary disorder (COPD).  The examiner cited medical treatise literature noting risk factors for pneumothorax; this literature suggested that lung diseases, such as COPD, significantly increased the likelihood of pneumothorax.  Even so, the examiner noted that the condition was not chronic in nature and had resolved.  As a result of this opinion, the RO denied entitlement to service connection, stating that the evidence must show a degree of chronicity and continuity. 

A current disability encompasses any manifestation during the claims period, including disability that subsequently resolves, and consideration for any manifestation prior to filing the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013).  Here, the evidence dated just prior to the time of the filing of his May 2010 claim showed pneumothorax in the left lung in February 2010, and minimal atelectasis in the right lung was subsequently demonstrated in September 2010.  (Atelectasis is defined as "incomplete expansion of a lung or portion of a lung; or airlessness or collapse of a lung that had once been expanded."  Dorland's Illustrated Medical Dictionary 173 (31st ed. 2007)).  Additionally, the medical treatise literature cited by the September 2015 VA examiner also suggests that the spontaneous pneumothorax is likely to reoccur.  Thus, a current disability is conceded.  Resolving doubt in favor of the Veteran, service connection for bilateral spontaneous pneumothorax is warranted.


ORDER

Service connection for a right lung spontaneous pneumothorax is granted.

Service connection for a left lung granuloma and spontaneous pneumothorax is granted. 



____________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


